IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 19 WM 2016
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
DEMETRIUS BAILEY,                           :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 31st day of March, 2016, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief, to

the extent it seeks a writ of mandamus, are GRANTED. The Court of Common Pleas of

Allegheny County is DIRECTED to adjudicate Petitioner’s pending filing within 90 days.

      The Prothonotary is DIRECTED to serve this order on the President Judge of the

Court of Common Pleas of Allegheny County.